Citation Nr: 9901074	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  96-40 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) and major depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California dated in March 1996.  That decision denied the 
veterans claims of entitlement to service connection for 
PTSD with depression.  The denial of service connection was 
duly appealed.

The case has been forwarded to the Board of Veterans Appeals 
(Board) for appellate review.


FINDING OF FACT

The veterans current PTSD with secondary major depression, 
was caused by stressors that occurred during his period of 
active service.


CONCLUSION OF LAW

PTSD, with secondary major depression, was incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds as a threshold matter that the veterans 
claim of service connection for PTSD with depression is well 
grounded, i.e. it is plausible.  38 U.S.C.A. §5107(a); Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995). A PTSD claim is well 
grounded where the veteran has submitted medical evidence 
of a current disability; lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability.  Cohen (Douglas) v. Brown, 
10 Vet.App. 128, 136-37 (1997); 38 C.F.R. § 3.304(f) (1998).  
The veteran has presented a well-grounded claim for service 
connection for PTSD.  He has adduced (1) medical evidence of 
a current diagnosis of PTSD by the VA examiner; (2) lay 
evidence of an in-service stressor; and (3) medical-nexus 
evidence generally linking his PTSD to that stressor.

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 
38 U.S.C.A. §1110; 38 C.F.R. §3.303 (1998).  Service 
connection may also be granted for disease that is diagnosed 
after discharge from military service, when all of the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 
Vet.App. 303, 305 (1992).

Although a well grounded claim for service connection for 
PTSD is submitted, service connection for post-traumatic 
stress disorder cannot be granted unless there is medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  Gaines v. West, 11 Vet. App. 
353, 357 (1998); 38 C.F.R. § 3.304(f) (1998).

There is evidence of a clear diagnosis of PTSD and a link, 
established by a VA examiner between the current 
symptomatology and the veteran's claimed inservice stressor.  
The veteran underwent a VA examination in February 1996.  At 
that time, the psychiatric examiner reported the following 
DSM-IV diagnoses: PTSD, major depressive disorder  
recurrent, panic disorder without agoraphobia, and alcohol 
dependence  sustained full remission.  The examiner noted 
that the veteran's remote stressor was catastrophic with life 
threatening experience while in the military.  The only 
stressor reported on the examination consisted of the 
veterans having been aboard the U.S.S. Piedmont, when it 
went through two typhoons.  The examiner concluded that major 
depression, and panic disorder had evolved from PTSD.

While in the past the veteran has been diagnosed with other 
mental illnesses, the February 1996 VA examiner made an 
unequivocal diagnosis of PTSD with secondary major depression 
and panic disorder.  This diagnosis is presumed to be made in 
accordance with DSM-IV criteria.  Similarly, the sufficiency 
of the stressor to support that diagnosis is presumed.  
Cohen; see  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The RO denied the veterans claim because the veteran's 
claimed in-service stressors had not been corroborated by 
credible supporting evidence.  Review of the veteran's claims 
folder reveals that he asserts he served aboard the U.S.S. 
Piedmont, a destroyer tender.  During his time aboard, the 
veteran claims that he was assigned to operate the equipment 
that desalinated water for the ships boilers, below deck, in 
the boiler-room.  The veteran claims that the stressor that 
precipitated his PTSD was his experiences while the Piedmont 
was caught in a typhoon.  He stated that he was tossed around 
during the storm, while everyone else was secured, because he 
had to maintain the boilers.  The veteran recalled that he 
had sustained an injury to his right arm, and feared for his 
life during the typhoon.

The RO requested supporting evidence of the claimed stressors 
from the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR). USASCRUR provided a copy of the unit 
history of the Piedmont.  The history reveals that the ship 
eluded Typhoon Viola, and took measures to evade Typhoon 
Elsie.  Information contained in the deck logs shows that the 
Piedmont was under a heavy weather plan for a three-day 
period, from September 25 to September 28, 1969.  During that 
period, although at anchor, the ship used the engines at 
various speeds to ease the strain on the anchor chains and 
keep the bow into the weather.  There is no information 
regarding any damage to the ship or the severity of the 
storm.

Review of the veteran's service medical records does not 
reveal any complaint or treatment in close proximity to 
September 25 through September 28, 1969.  Review of the 
veteran's claims folder does not reveal complaints regarding 
stress from the typhoon until treatment in 1993.  At that 
time, the veteran described flashbacks to difficult 
experiences in Vietnam where he was trapped inside a sinking 
ship.  The Board notes that the veteran was not stationed in 
Vietnam.

While the information provided by USASCRUR does not confirm 
the veterans stressor in full, such evidence is not required 
for a grant of service connection for PTSD.  The United 
States Court of Veterans Appeals has held that corroborating 
evidence of a claimed stressor need not confirm that stressor 
in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 310 
(1997).

The record in this case contains a clear diagnosis of PTSD, 
corroborating evidence of a claimed inservice stressor, and a 
competent opinion linking that stressor to the diagnosis.  
All of the requirements for a grant of service connection 
under the provisions of 38 C.F.R. § 3.304(f).

The Board is of the opinion that the evidence in this case is 
in relative equipoise.  Resolving reasonable doubt in the 
veterans favor, the Board concludes that service connection 
is warranted for PTSD, with secondary major depression and 
panic disorder.  See 38 U.S.C.A. §5107(b); 38 C.F.R. 
§§ 3.102, 3.304(f), 3.310(a) (1997); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

The benefits sought on appeal are accordingly granted.


ORDER

Service connection for PTSD and major depression is granted.



		
	Mark D. Hindin
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
